DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARK BRODSKY,
                             Appellant,

                                    v.

                         IRAIDA SCHWARTZ,
                              Appellee.

                              No. 4D21-2061

                          [January 27, 2022]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Jennifer Waters, Judge; L.T. Case No.
432017DR000279.

  Mark Brodsky, Jupiter, pro se.

  Karen O’Brien Steger of Steger Law, Stuart, for appellee.

PER CURIAM.

  Affirmed.

GERBER, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.